Citation Nr: 0500277	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-08 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether reduction of the veteran's disability compensation 
benefits to the ten percent rate, effective October 6, 2001, 
due to incarceration, was proper under the provisions of 38 
U.S.C.A. § 5313 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from October 1976 to July 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and October 2002 actions 
of the Department of Veterans Appeals (VA) Regional Office 
(RO) in Roanoke, Virginia, which proposed and effectuated 
reduction of the veteran's disability compensation to the 10 
percent rate effective from October 6, 2001, due to 
incarceration for conviction of a felony.  The veteran timely 
disagreed with the reduction of his compensation benefits in 
a statement received in February 2003.  After the RO issued a 
statement of the case (SOC) in April 2003, the veteran 
submitted a timely substantive appeal in April 2003.

On January 13, 1999, under docket number 96-46 730, the Board 
remanded issues regarding payment or reimbursement of medical 
expenses incurred at a private hospital on March 25 and 
September 26, 1995.  It is not clear whether this appeal has 
been resolved.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is incarcerated in a state prison system for 
conviction of a felony, and that incarceration has extended 
beyond 60 days.


CONCLUSION OF LAW

The reduction of the veteran's disability compensation to the 
benefits for a ten percent evaluation, effective from October 
6, 2001, due to incarceration for a felony conviction, was 
proper.  38 U.S.C.A. §§ 5107, 5313 (West 2002); 38 C.F.R. 
§§ 3.103, 3.665 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that his disability compensation should 
not be reduced because he is appealing his conviction, 
because he needs his disability compensation benefits to pay 
his attorney, to pay his other bills, and to assist his 
sister, who depends on him to help pay her bills.  

Law and regulations governing compensation payable during 
incarceration

38 U.S.C.A. § 5313 and the implementing regulation, 38 C.F.R. 
§ 3.665, create a limitation on payment of compensation to 
persons incarcerated for conviction of a felony.  The law 
provides, in relevant part:

Any person who is entitled to 
compensation who is incarcerated in a 
State penal institution for a period in 
excess of sixty days for conviction of a 
felony shall not be paid such 
compensation for the period beginning on 
the sixty-first day of such incarceration 
and ending on the day such incarceration 
ends.  In the case of a veteran with 
service-connected disability rated at 20 
percent or more, he shall not be paid an 
amount that exceeds the rate under 38 
U.S.C. § 1114(a), which is at the rate of 
10 percent.

The Board notes that section 3.665 of 38 C.F.R. was recently 
amended in part.  See 68 Fed. Reg. 34,542 (June 10, 2003).  
However, these amendments, rules governing reduction of 
benefits for fugitive felons, have no relevance to the 
particular facts in this case, since the veteran is not a 
fugitive.  Accordingly, it is not necessary for the Board to 
have separate findings of fact, conclusions of law and 
statements of reasons or bases applying both the pre- and 
post-amendment versions of 38 C.F.R. § 3.665.  Cf. VAOPGCPREC 
3-2000, 65 Fed. Reg. 34,532 (May 30, 2000) [unless it is 
clear from facial comparison, separately apply the pre- 
amendment and post-amendment version of a regulation to 
determine which version is more favorable].



Procedural matters

As there is no information or evidence which might be 
developed which could change the provisions of the statute, 
and only legal issues are involved, VA has no obligation 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5103(a), 5103A, 5107(a), or under regulations at 
38 C.F.R. § 3.159(b)(1), (c), implementing the VCAA, to 
assist the veteran to develop evidence in this matter.  See 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (VA's duty to 
assist under the VCAA is not applicable to a matter of 
statutory interpretation.)

Because the law, and not the evidence, is dispositive of this 
claim, the VCAA is not applicable.  Mason v. Principi, 16 
Vet. App. 129 (2002).  Furthermore, the issue here does not 
arise from the receipt of a " substantially complete 
application" from the veteran under 38 U.S.C.A. § 5103(a), 
but rather, arises by action of law under 38 U.S.C.A. § 5313, 
which requires a reduction of benefits for certain 
incarcerated veterans.  Thus, the VCAA is not applicable to 
this appeal, and further discussion of compliance with the 
VCAA is not required.    

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of the issue decided below, 
the Board finds that any such failure is harmless. 

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(d).  In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

However, regulations at 38 C.F.R. § 3.665(a) require VA to 
notify the veteran that his benefits are subject to reduction 
due to his incarceration, of the rights of the person's 
dependents to an apportionment while the person is 
incarcerated, and the conditions under which payments to the 
person may be resumed upon release from incarceration.  VA 
letters issued in August 2002 and October 2002 clearly 
provided this information.

According to 38 C.F.R. § 3.103(b)(2), no award of 
compensation shall be reduced or otherwise adversely affected 
unless the beneficiary has been notified of such adverse 
action and has been provided a period of 60 days in which to 
submit evidence for the purpose of showing that the adverse 
action should not be taken.  The RO issued a letter in August 
2002 which informed the veteran of a proposal to reduce his 
disability compensation due to his incarceration.  He was 
informed that he had 60 days in which to submit evidence or 
contentions regarding this matter.  This letter also provided 
the veteran with a VA form that informed him of his appellate 
rights, to include a hearing before VA.  Based on this 
evidence, VA has met the requirements for notification under 
38 C.F.R. § 3.103.

The veteran responded in September 2002, indicating that his 
benefits should not be reduced because he was appealing his 
conviction.  By letter issued in October 2002, the RO set out 
the statutory provisions, and explained that compensation 
could be restored at a later date if the veteran overturned 
his conviction, but reduction of his compensation under the 
statute was still warranted.  Additionally, the April 2003 
SOC of the law and regulations governing benefits to 
incarcerated veterans and dependents.

Analysis

Withholding of compensation benefits by VA is required when 
the four criteria provided in the statute are established.  
If the veteran is incarcerated, and the incarceration is in a 
State penal institution, and the incarceration is in excess 
of 60 days, and the incarceration is for conviction of a 
felony, payment of veterans' benefits at no more than the 10 
percent rate is required by the statute.
 
The factual matters in the current case are not of 
controversy.  VA was notified, by a June 2002 VA and SSA 
Prisoner Computer Match, which the RO indicated was provided 
by the Bureau of Prisons, that the veteran was incarcerated 
beginning on August 7, 2001.  The veteran confirmed, in his 
August 2002 reply, that he was confined at Lawrenceville 
Correctional Center, which is a State prison, and confirmed 
that he had been convicted of a felony, and the veteran's 
response reflecting that he remained incarcerated in 
September 2002 after initial incarceration in August 2001 
establishes that the incarceration lasted more than 60 days.  
Thus, the statute must be applied to reduce the veteran's 
compensation to the 10 percent level.  

The veteran contended, however, in his September 2002 
statement, however, that his conviction was wrongful, was 
under appeal, and that he expected to win his appeal.  
Regardless of the meaning of word "conviction" in 38 
U.S.C.A. § 5313, this is not the operative word under this 
statute.  The plain meaning of the statute indicates that a 
person's "incarceration" based upon a conviction for a felony 
triggers a reduction in compensation benefits.  There is no 
indication in the statute or regulation that VA may wait 
until all appellate opportunities are exhausted to apply the 
benefits reduction, but instead requires reduction in 
compensation upon the incarceration of the beneficiary.

This interpretation of the statute is also supported by the 
regulation at 38 C.F.R. § 3.665(m) that instructs VA to 
restore to a beneficiary any compensation withheld due to 
incarceration, if the conviction for which the veteran was 
incarcerated is later overturned on appeal.  In addition, 
VA's General Counsel issued an opinion which states that the 
provisions of 38 U.S.C.A. § 5313 and 38 C.F.R. § 3.665 are 
operative when a conviction has led to incarceration, 
regardless of whether the recipient's appellate options have 
been exhausted.  VAOPGCPREC 6-97.  Thus, the fact that the 
veteran may be appealing his conviction is not a factor which 
may be considered in determining the propriety of the 
decision to reduce the veteran's compensation benefits to the 
10 percent level.  

The veteran also argues that his benefits should not be 
reduced because the reduction of benefits results in hardship 
to him, since he has no other source of income to pay his 
bills.  However, the provisions of 38 U.S.C.A. § 5313 do not 
authorize VA to consider hardship when determining whether 
benefits of an incarcerated veteran should be reduced.  The 
veteran also argued, in his statements, that his sister was 
dependent on him to assist her to pay her bills.  The veteran 
was notified of the definition of a dependant for veterans' 
benefits purposes, and he did not seek to establish his 
sister as a dependant.  In the absence of adjudication of the 
status of his sister as a dependant, the veteran's 
compensation cannot, under the statute or under the 
regulations, exceed the 10 percent rate.

The veteran does not dispute that his circumstances met the 
criteria set by 38 U.S.C.A. § 5313 for application of the 
requirement of reduction of his disability compensations 
benefits.  The provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable, since the facts are not 
in controversy.  

The law is dispositive, and VA is not authorized to disregard 
that statute.  VA may not continue to pay the veteran 
benefits in excess of the 10 percent rate.  The reduction in 
the veteran's compensation benefits to the 10 percent rate, 
based on his incarceration for a felony, was proper, and the 
veteran's appeal for benefits in excess of the 10 percent 
rate while incarcerated must be denied.


ORDER

As the reduction of the veteran's disability compensation to 
a ten percent evaluation effective from October 6, 2001, due 
to incarceration for a felony conviction, was proper, the 
appeal is denied.





	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


